May it please the court — Your honors, I hazard nothing in saying that the roll of the sixty-three justices of this great court since 1818, illustrious as it is, presents the name of no man who was held in higher esteem by his contemporaries or who will enjoy a higher reputation with posterity for some of the best and noblest qualities which adorn our natures than William M. Farmer. Reverently as we call the names Breese, Mulkey, Scholfield and Cartwright, none excites nobler thoughts than Farmer. Those of us who were privileged to serve with him in the intimate relationship of the work of the Supreme Court can testify that few men possess, as he did, that combination of elements that makes a man. His congenial personality and his high-minded attitude toward the work of the court won the hearts of all. All of us are richer by reason of this association.
The high regard in which Judge Farmer was held by the lawyers of the State was shown by their visits to his chambers in the evenings when he was here in Springfield. He was a delightful host and got much of his relaxation from his heavy labors by chatting with old friends. Those who had attended college with him, or practiced with him at the bar or before him on the circuit, or served with him in the General Assembly, were frequent visitors, and they spent enjoyable hours recounting events of their earlier years. To one of a later generation, like myself, it was a rare privilege to sit through one of these evenings as an interested auditor. I never left without a keener appreciation of the man who had won and held the respect and admiration of his contemporaries. *Page 20 
And his visitors were not confined to those of his own age. Young lawyers came to listen to him recount his experiences or to lay their problems of life before him. He loved the company of young men. He wanted to know what the world of to-day was thinking. Careful as he was in his associations while a member of this high court, he never permitted himself to become a recluse. He kept well informed and could converse intelligently on current topics. Though he lived well past the allotted three score and ten years, he never lived in the past.
My personal debt to Judge Farmer is great. Lacking, as I was, in experience, and unfitted, as I was, for the duties of the high judicial position to which I had been chosen at an age barely past the constitutional minimum, no word or act of his ever made me feel it. His counsel was dignified but generous and wholehearted — given as one man advises with another and not as a schoolmaster lectures a pupil. His whole attitude toward me, as toward every newcomer on the court, was such as to make me feel that I was there by the same right as he was and with the same high purpose. As your honors can all testify, everyone who served with him is greatly in his debt.
The records of the House and the Senate are eloquent testimonials to the value of the services of Judge Farmer in the legislative halls of our State. The high regard in which he was held by his political opponents, as well as by those of his own party, is attested by ex-Governor Joseph W. Fifer in a tribute to him in 1925 — thirty-six years after they had labored together in the State's service. He said: "His judgment on measures for the public welfare was so good and so frankly and honestly given that I depended upon him for advice and information. No man ever served his State better than he did. He was a Democrat, opposed to me and my party politically, but first of all he was a citizen of Illinois. He never permitted partisanship to cloud his views upon questions that affected the people as a whole. He was honest and upright — straightforward always. I was gratified when he was elected to the Supreme bench. There he has been the same devoted, righteous citizen."
Judge Farmer's 119 opinions in volumes 110 to 128 of the Appellate Court Reports and his 1335 opinions in volumes 222 to 345 *Page 21 
of the Supreme Court Reports are a monument to his industry and ability as a judge. In his thirty-four years of service in the courts of our State no finger of suspicion was ever pointed toward him. His judicial record was such that his most hostile critic would be forced to say:
      "I've scanned the actions of his daily life With all the industrious malice of a foe, And nothing meets my eye but deeds of honor."
The mere length and variety of the public services of Judge Farmer in almost every branch of the State government, running through a period of half a century — State's attorney, representative in the General Assembly, State senator, judge of the circuit court, judge of the Appellate Court, justice (and four times chief justice) of the Supreme Court — would alone have secured him a conspicuous and permanent place in our public records. But he has left better claims to remembrance than mere tenure of office and length of service can bestow. There was an unsullied purity in his private life; there was an inflexible integrity in his public conduct; there was a fascination in his delightful conversation; there was quiet force in his formal discourse; there was a quickness of perception, a vigor of deduction, a directness of conclusion, a devotedness of purpose, an impress of courage in all that he said and wrote and did; there was a beautiful dignity in his demeanor — all of which together made up a character which will reflect glory on all posterity.
      "His life was gentle; and the elements So mixed in him that nature might stand up And say to all the world, This was a man!"